Citation Nr: 1433219	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-27 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for high blood pressure, claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for non-Hodgkin's lymphoma, claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for a right upper extremity disorder, claimed as secondary to Agent Orange exposure.

5.  Entitlement to service connection for a left upper extremity disorder, claimed as secondary to Agent Orange exposure.

6.  Entitlement to service connection for a right lower extremity disorder, claimed as secondary to Agent Orange exposure.

7.  Entitlement to service connection for a left lower extremity disorder, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from May 1968 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims. 

In February 2011, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).

In September 2011, the Board denied the Veteran's claims for service connection for diabetes mellitus, type II, high blood pressure, non-Hodgkin's lymphoma, hepatitis C, right and left upper extremity disorders, and right and left lower extremity disorders, all claimed as secondary to Agent Orange exposure.  Thereafter, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and pursuant to an Order, dated in August 2012, with the exception of the claim for service connection for hepatitis C, the Court vacated the September 2011 decision with respect to the remaining claims for action consistent with a July 2012 Joint Motion for Partial Remand.  

Thereafter, the Board remanded the issues on appeal in March and July 2013 for further development, and that development has now been completed to the extent possible.


FINDINGS OF FACT

1.  Diabetes mellitus, type 2, non-Hodgkin's lymphoma, and types of peripheral neuropathy are included in the list of diseases presumptively associated with exposure to herbicides in Vietnam.

2.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era, and no evidence shows that he was ever exposed to herbicides while on active duty.

3.  The Veteran's diabetes mellitus, type 2, non-Hodgkin's lymphoma, diabetic neuropathy of the upper and lower extremities, and high blood pressure were first diagnosed many years after his military service, the Veteran has not alleged continuous relevant symptoms since service, and these disabilities have not been linked by any competent medical evidence to service, including Agent Orange exposure, or a period of one year following service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Hypertension was not incurred in active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Non-Hodgkin's lymphoma was not incurred in active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

4.  The Veteran's right upper extremity disorder was not incurred in active service or as a result of service-connected disability, and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

5.  The Veteran's left upper extremity disorder was not incurred in active service or as a result of service-connected disability, and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

6.  The Veteran's right lower extremity disorder was not incurred in active service or as a result of service-connected disability, and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

7.  The Veteran's left lower extremity disorder was not incurred in active service or as a result of service-connected disability, and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice must be provided prior to the initial unfavorable adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of letters dated in August and October 2007.  These letters informed the Veteran of the type of evidence to submit to substantiate his claims in that the letter requested that the Veteran submit the dates and places of any treatment at a military facility or Department of Veterans Affairs since his discharge from active service and any reports from private physicians.  These letters informed the Veteran of his and VA's respective duties in obtaining evidence, and asked him to submit information so that VA could request records of private treatment and to submit copies of such treatment if he had such in his possession.  These letters also indicated the manner in which the Veteran could establish his exposure to herbicides in service.  The content and timing of the August and October 2007 letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No prejudice can result to the Veteran due to the lack of notice regarding assignment of effective dates and disability ratings because, as the Board is denying his claims, any questions as to these downstream elements are rendered moot.

Service treatment records and personnel records are associated with the claims file, as are VA treatment records and reports from VA treatment providers.  The Veteran has not requested that VA assist him in obtaining any additional private medical records.  As has also been demonstrated more fully below, since the Board has determined that the Veteran has not been shown capable of distinguishing Agent Orange from any other chemical substance, has not alleged relevant symptoms since service (his statements place the onset of all relevant symptoms many years after service), and no medical care provider has opined that any of his claimed disabilities are the result of Agent Orange exposure, the Board finds that the event of exposure as alleged by the Veteran or in-service onset of relevant disease or injury has not been established, and thus, there is no obligation to provide the Veteran with a VA examination and opinion as to whether his claimed disabilities are related to service, either as a result of Agent Orange exposure, or otherwise.  See 38 C.F.R. § 3.159(c)(4)(B) and (C) (2013).

Moreover, as was noted previously, pursuant to a Joint Motion for Remand (Joint Motion), dated in July 2012, the Board remanded this matter on two occasions for further development of the claims.  More specifically, the JMR determined that the Board had not complied fully with M21-1MR, part IV, Subpart ii, Chap. 2, Section C, paragraph 10(o), which provided that if a Veteran asserts that he was exposed to Agent Orange in a location other than Vietnam or Korea, VA internal procedure directed that adjudicators contact a claimant for details on alleged exposure and then after 30 days furnish the information to Compensation and Pension Service via e-mail and "request review of DoD's (Department of Defense's) inventory of herbicide operations to determine whether herbicides were used as alleged."  Thereafter, according to the Joint Motion, if the DoD inventory review did not confirm that Agent Orange was used in the area where the Veteran served, VA claim developers were required to then send a request to the Joint Services Record Research Center (JSRRC) to verify whether the Veteran was exposed to herbicides.  It was also noted that at the time of the Veteran's hearing before the Board, the Veteran's representative suggested that the Veteran's reported exposure could also be confirmed with the Department of the Navy.

As a result, in the Board's first remand of March 2013, the Board directed the RO to request from the Compensation and Pension Service a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used or tested as alleged by the Veteran.  If the exposure was not verified by the request to the Compensation and Pension Service, verification was to be sought from JSRRC and the Department of the Navy.  The RO was to then forward a list of the Veteran's service dates and duty locations, and his contentions regarding the nature of his exposure to herbicides in service to JSRRC and the Department of the Navy, and request verification of his exposure to herbicides.  The results of this development were also to be outlined in a memorandum for the record.

Thereafter, the record reflects that an e-mail was sent to Compensation Service on March 15, 2013, requesting it to review DoD's inventory of herbicide operations to determine whether herbicides were used as alleged by the Veteran.  On March 15, 2013, a response was received stating, "DoD list does not show any use, testing, or storage of tactical herbicides, such as Agent Orange, at any location on the Olathe Naval Air Station, Kansas, during the Vietnam Era."  

On March 25, 2013, the record also reflects that JSRRC was requested to verify if at any time during 1968 the runways at the Naval Air Station in Olathe, Kansas were sprayed with Agent Orange, and JSRRC provided a negative response, noting in pertinent part, "We reviewed the 1968, 1969, and 1970 command histories for the Naval Air Station (NAS) Olathe, Kansas.  The histories do not reveal that Agent Orange, tactical herbicides, or other types of herbicides [were] used, tested, disposed of or stored on the NAS Olathe during the period January 1, 1968-May 28, 1970 (NAS Olathe was decommissioned on May 28, 1970)."

In July 2013, however, the Board determined that the RO had not yet substantially complied with the Board's March 2013 remand, noting that it had not made an effort to contact the Department of the Navy to determine whether it had any documentation of the use of herbicides at this facility during the time in question as had been requested in the remand.  As a result, the Board remanded the matter again in July 2013 so that the RO could contact the Department of the Navy as had been previously requested in the March 2013 remand.

Thereafter, in a memorandum to the file, dated in April [2014], the RO documented its additional development in this case in addition to the development that had been previous conducted with respect to Compensation and Pension Service, and JSRRC.  More specifically, the memorandum noted that on August 12, 2013, the Appeal Management Center contacted the Naval Personnel Command Center and was notified that this facility did not maintain any records for Naval Air Station Olathe Kansas for the period of 1968.  This facility currently maintained records from the period of 1995 to the present, so the RO was directed to contact the National Personnel Records Center (NPRC).  On August 12, 2013, a request was sent to NPRC requesting documentation of the Veteran's exposure to herbicides and on August 21, 2013, a reply was received from NPRC stating that no record of exposure was in the Veteran's file.  On January 16, 2014, the Department of the Navy was contacted via letter for verification of the Veteran's exposure to herbicides, and on March 20, 2014, a reply was received from the Department of the Navy stating that they could find very little information in spite of conducting extensive research, and that the information that was provided did not indicate the use of Agent Orange at the Naval Air Station Olathe.  Finally, the RO placed a DoD list of herbicide test and storage locations outside of Vietnam, and noted that Naval Air Station Olathe Kansas was not on the list of where Agent Orange was used inside the United States.

These efforts were then provided to the Veteran in the April 2014 supplemental statement of the case, with a statement noting that further efforts to confirm the Veteran's exposure were deemed futile and notice of the continuation of the Board's denial of the claims in pertinent part as a result of its finding that in-service exposure to herbicides had still not been established.  In response, the Veteran provided a copy of a newspaper article regarding the history of NAS Olathe, Kansas.  Most significantly, the Veteran noted several paragraphs in the article that discussed the fact that "artifacts, pictures, and other memorabilia" from the station had been placed in a small museum at a local county facility at the site, after which most of the materials were thereafter sent to the Combat Air Museum at Forbes Field in Topeka.  Since then, the article noted that many of the historic documents, papers, pictures, and military keepsakes, once only in storage at Topeka, "have been returned for use at the Gardner Historic Museum."  Notably, there is no indication that any of the items originally referred to as "artifacts, pictures, and other memorabilia" would include any document, especially of an official nature, that would document the Veteran's exposure to Agent Orange while stationed at the NAS Olathe, Kansas.  There is also no indication that the Gardner Historic Museum is a Federal facility from which VA would have any greater ability to obtain any potentially relevant materials.  The Veteran is reminded that the duty to assist is not a one way street.  38 C.F.R. § 3.159(c)(1)(i) and (2)(i); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran also furnished copies of statements that were duplicates of statements previously submitted from the Veteran's mother, and friends and associates who were familiar with the Veteran's disabilities but had no personal knowledge with respect to the Veteran's alleged exposure to Agent Orange in service.  

It should also be noted that in a statement dated in May 2014, the Veteran waived his right to have the above-noted evidence reviewed by the RO prior to the Board's further review of the case.  Thus, the record reflects that the Veteran was satisfied with his opportunity to address the development completed by the RO in this matter and there is no indication of any desire or need for any additional notice pursuant to 38 C.F.R. § 3.1159(e) (2013).  

The Board thus finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159(b), 20.1102 (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran has also not claimed that VA has failed to comply with the notice requirements of the VCAA.  


II.  Service Connection Claims on the Merits 

The Veteran contends that his diabetes mellitus, type 2, hypertension, and non-Hodgkin's lymphoma are the result of his in-service exposure to Agent Orange while using this substance as a defoliant in the process of carrying out some of his duties at the Naval Air Station (NAS) in Olathe, Kansas over the period of November 1968 to March 1970.  More particularly, he claims that on several occasions, he was given a chemical described to him as Agent Orange or a synonym for Agent Orange, and he thereafter used this chemical to defoliate certain areas at the Olathe, Kansas NAS.  He contends that his numbness and tingling sensation in the upper extremities is related to the treatment for his cancer and that the same symptoms in his lower extremities are secondary to the treatment for his diabetes.  

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including diabetes mellitus, diseases of the nervous system, malignant tumors, and cardiovascular disease, will be presumed to have been incurred in service if they are manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Vietnam War veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The list of diseases associated with exposure to certain herbicide agents is as follows: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  It should be further noted that recent amendments implemented a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy.  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  To effectuate this change, VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset."  Under these amendments, early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  Rather, early onset peripheral neuropathy must manifest within one year of herbicide exposure, for presumptive purposes.  78 Fed. Reg. 54763 -01 (Sept. 6, 2013).

The Secretary has also added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  Since high blood pressure is not on the list, service connection for this disability may not be established on a presumptive basis based on exposure to Agent Orange.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As to the claims for service connection for diabetes mellitus, type 2, non-Hodgkin's lymphoma and peripheral neuropathy of the upper and lower extremities, the Board finds that the record does not show that the Veteran ever stepped foot in the Republic of Vietnam during the Vietnam era.  In fact, the Veteran has never claimed that he actually stepped foot in Vietnam while serving in the United States Navy.  Therefore, the Board finds that presumptions relating to exposure to Agent Orange found at 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 are not applicable to the current appeal.  Accordingly, the Board will next consider whether he is entitled to service connection for diabetes mellitus, type II, non-Hodgkin's lymphoma, high blood pressure, and peripheral neuropathy of the upper and lower extremities on a direct basis (See Combee v. Brown, 34 Vet. 3rd 1039, 1043-5 (Fed. Cir. 1994)), or based on the one year presumptive provisions found in 38 U.S.C.A. § 1112 (West 2002) and 38 C.F.R. §§ 3.307, 3.309.

In this regard, the service treatment and personnel records do in fact document the Veteran's service at the NAS in Olathe, Kansas over the period of November 1968 to March 1970, and that his claim of periodically being requested to defoliate areas around the base are consistent with the military occupational specialty noted on the Veteran's DD Form 214.

Service treatment records reveal no relevant complaints or treatment (a heart murmur was noted at the time of service separation, but high blood pressure was not), and the Veteran has acknowledged that this is the case, noting that all of his claimed disabilities developed long after his discharge from service in February 1972.  

VA treatment records for the period of May 2004 to April 2009 document diagnoses of diabetes, non-Hodgkin's lymphoma, hypertension, and arthralgias/lower extremity radiculopathy.  Consequently, the Board will give the Veteran the benefit of the doubt, and conclude there is sufficient evidence of a current disability with respect to all of the Veteran's claimed disabilities.  Such disabilities are also documented in the Veteran's Social Security Administration records, which include additional VA treatment records dated as early as May 2003 and as recent as March 2010.  

In the Veteran's original claim in May 2007, the Veteran reported that his diabetes/hypertension began in May 2003, and that his non-Hodgkin's lymphoma began in December 2006.  In a statement dated in April 2009, the Veteran maintained that his diabetes, non-Hodgkin's lymphoma, and hypertension resulted from his exposure to Agent Orange.  He maintained that he had numbness and tingling in his hands as a result of the treatment for his cancer, and numbness and tingling in his lower extremities as a result of the treatment for his diabetes.  

In June 2009, the Veteran submitted statements from family members noting an overall decrease in the Veteran's physical stamina in recent years.

At the Veteran's hearing before the Board, the Veteran reiterated his belief that he had been given Agent Orange to use as a defoliant while stationed at the NAS at Olathe, Kansas.  

In summary, the record reflects that the first post-service diagnosis of all of the claimed disabilities occurred many years after service, and the Veteran does not contend otherwise.  Furthermore, the record is negative for objective evidence of the Veteran's actual exposure to herbicides while on active duty and, while the claimant is considered competent and credible to report on the fact that he used a chemical agent of some kind to defoliate certain areas around the NAS at Olathe, Kansas while stationed at this facility, he is not competent to report that this substance was Agent Orange or another herbicide because this finding takes special testing and training which he has not shown that he had.  Davidson, supra; Jandreau, supra; Buchanan; supra; Charles, supra.  Accordingly, entitlement to service connection for diabetes mellitus, type II, non-Hodgkin's lymphoma, peripheral or diabetic neuropathy and hypertension must be denied despite the fact that the Veteran credibly testified to the removal of weeds and brush while stationed in Olathe, Kansas.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As to post-service continuity of symptomatology for diabetes mellitus, type II, hypertension, non-Hodgkin's lymphoma, and peripheral neuropathy of the upper and lower extremities, under 38 C.F.R. § 3.303(b), the Board finds the length of time between the Veteran's separation from active duty in 1972 and first being diagnosed with these conditions or symptoms arguably associated with these disabilities many years later, to be compelling evidence against finding continuity.  Put another way, the significant gap between the Veteran's discharge from active duty in 1972 and the first evidence of disability weighs heavily against his claims for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

In this regard, the Board acknowledges that the Veteran and his representative are competent to give evidence about what they see and the claimant is also competent to give evidence about what he feels; for example, the claimant is competent to report that he had problems with tingling in his hands and feet since undergoing treatment for his cancer and/or diabetes.  See Buchanan, supra; Charles, supra.  However, upon review of the claims folder, the Board finds that any assertion that he had any of these problems since service is not supported by the record.  Such a claim is contrary to what is found on the separation examination, and the Veteran himself does not assert that his tingling sensation was present in service and continued from the time of his discharge.  In these circumstances, the Board gives more credence to the independent medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorders for many years following his separation from of active duty.  Therefore, entitlement to service connection diabetes mellitus, type II, high blood pressure, non-Hodgkin's lymphoma, and any disorders of the upper and lower extremities based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As to service connection for diabetes mellitus, type II, high blood pressure, non-Hodgkin's lymphoma, and disorders of the upper and lower extremities based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a medical opinion finding a causal association or link between any of these disorders and an established injury, disease, or event of service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

As to the Veteran's claim that his diabetes mellitus, type II, and non-Hodgkin's lymphoma are related to Agent Orange exposure, and that his numbness and tingling in the upper extremities is secondary to his cancer and that his numbness and tingling in the lower extremities is secondary to his diabetes, the Board finds that these conditions may not be diagnosed by their unique and readily identifiable features and therefore the presence and cause of the disorders is a determination "medical in nature" and not capable of lay observation.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain, supra, at 127.  Therefore, since laypersons are not capable of opining on matters requiring such medical knowledge, the Board finds the Veteran's opinions regarding the etiology of these disabilities is not competent.  Routen, supra; Bostain, supra.  The Board also finds that the lay statements as to a nexus are outweighed by the record as outlined above.

As to service connection for diabetes mellitus, type II, hypertension, non-Hodgkin's lymphoma, and peripheral neuropathy of the upper and lower extremities based on the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board finds that they are of no help to the Veteran in establishing his claims because the record does not demonstrate that any of the disabilities were manifested within one year following service.  As the Veteran's diabetes mellitus, type 2, and non-Hodgkin's lymphoma are not service-connected disabilities the Veteran's claim for service connection for upper extremities neuropathy as secondary to treatment for non-Hodgkin's lymphoma and diabetic neuropathy of the lower extremities as secondary to service-connected disability under 38 C.F.R. § 3.310 (2013) must also fail.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for diabetes mellitus, type 2, high blood pressure, non-Hodgkin's lymphoma, and upper and lower extremity disorders, including as a result of herbicide exposure, on a direct, secondary, and presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.  

Entitlement to service connection for high blood pressure is denied.  

Entitlement to service connection for non-Hodgkin's lymphoma is denied.  

Entitlement to service connection for a right upper extremity disorder is denied.  

Entitlement to service connection for a left upper extremity disorder is denied.  

Entitlement to service connection for a right lower extremity disorder is denied.  

Entitlement to service connection for a left lower extremity disorder is denied.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


